Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks and Request for Continued Examination filed on 03/02/21 are acknowledged.
Claims 2, 3, and 7 were cancelled. Claims 1 and 8-10 were amended. New claims 30-38 were added. 
Claims 12-29 were previously withdrawn from consideration.
Claims 1, 4-6, 8-11, and 30-38 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/02/21 has been entered. 
Response to Amendments/Arguments
Claim Objections  
In light of the amendment of claim 1, the objection to this claim is withdrawn.


Rejection of claims under 35 USC § 112(d) 
In light of the cancellation of claim 3, the rejection of this claim under 35 U.S.C. 112(d) is rendered moot. 
Rejection of claims under 35 USC § 103
Applicant amended claim 1 to recite that the drug core comprises polyvinyl alcohol (PVA), the device is configured to be injected into the vitreous of an eye, and the substantially constant dosing rate of the pharmaceutically active agent is for at least one month. In light of this amendment, Applicant’s arguments (Pages 8-13, filed 03/02/21) with respect to the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO 2005/051234 A2) in view of Kleiner et al. (US 2013/0230564 A1), Cherif-Cheikh et al. (US 2012/0202743 A1) and Ashton et al. (US 2004/0115268 A1) have been fully considered and are persuasive. Since none of the cited references disclose the inclusion of PVA in the drug core or the intravitreal injection, the rejection is withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of the supporting reference Ashton (US 2012/0207682 A1). 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-11, and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO 2005/051234 A2) in view of Kleiner et al. (US 2013/0230564 A1), Cherif-Cheikh et al. (US 2012/0202743 A1), Ashton et al. (US 2004/0115268 A1), and Ashton (US 2012/0207682 A1 – “Ashton ‘682” hereafter).
Instant claim 1 is drawn to an implantable bioerodible drug delivery device comprising a bioerodible drug core comprising a pharmaceutically active agent and polyvinyl alcohol (PVA), a bioerodible outer member that substantially surrounds the drug core, wherein the bioerodible outer member comprises poly(lactic-co-glycolic) acid (PLGA) where lactic acid/glycolic acid is present in a molar ratio ranging from and including 82:18 to 85:15; and at least one delivery port that is permeable to the pharmaceutically active agent; wherein the device is configured to be injected into the vitreous of an eye;  and wherein the device is configured to provide a substantially constant dosing rate of the pharmaceutically active agent for at least one month.
Chou et al. disclose an injectable sustained release drug delivery device that includes a core containing one or more drugs, the core is surrounded by one or more polymer outer layers, which are referred to as “coatings,” skin,” or “outer layers” (Abstract, claims 1-45 and 58-61). The skin, the polymer matrix of the drug core, or both may be bioerodible (Page 2, lines 25-26). Figure 8 shows an injectable drug delivery device. The device 800 may include a drug core 802, a skin 804 of one or more polymer layers, and an anchor 806 attached to the device 800. The drug core 802, the skin 804, and the anchor 806 may be any of the cores, skins, and anchors (Page 35, lines 12-15 and Figure 8). The skin is impermeable to the drug (Page 2, lines 21-23). The exposed end, shown at 802 in Figure 8 is a delivery port (Figure 8); the exposed end is coated by 
Chou et al. do not expressly disclose PLGA where lactic acid/glycolic acid is present in a molar ratio ranging from and including 82:18 to 85:15, the bioerodible drug core comprising PVA, or the device being configured to be injected into the vitreous of an eye.
Kleiner et al. disclose an implantable device comprising a coating that comprises PLGA having an 82:18 L-lactic acid:glycolic acid molar ratio (Abstract, [0096], claims 1-3 and 7-9). The coating can degrade or absorb in a period ranging from 1 month to 24 months ([0008]). Anti-inflammatory drugs are disclosed ([0048]).
Cherif-Cheikh et al. disclose sustained release pharmaceutical compositions in the form of small implants which comprise at least one active substance such as the gonadotropin-releasing hormone (GnRH) analogues such as triptorelin or salts thereof in a polymer or co-polymer sleeve (Abstract, [0002], claims 16-57). The implant is suitable for the sustained release of the GnRH analogue for a duration of at least 3 
Ashton et al. disclose a sustained release delivery of a therapeutic agent by positioning the sustained release drug delivery system at an area wherein release of the agent is desired (Abstract and claims 1-38).  The drug delivery systems may be inserted into intradermal, intramuscular, intraperitoneal, or subcutaneous sites; and insertion may be achieved by injecting the system or surgically implanting the system ([0010]). The sustained release drug delivery system comprises a drug core comprising a therapeutically effective amount of an antiviral agent, a first polymer coating permeable to the passage of the agent, and a second polymer coating impermeable to the passage of said agent, wherein the second polymer coating covers a portion of the surface area of the drug core and/or the first polymer coating ([0012]-[0013]). A sustained release drug delivery system comprising a drug core comprising an amount of an antiviral agent, a first polymer coating and a second polymer coating permeable to the passage of said agent, wherein the two polymer coatings are bioerodible and erode at different rates is disclosed ([0035]). FIG. 1 illustrates a longitudinal cross sectional view of a drug delivery device 100, which includes an outer layer 110, an inner tube 112, a reservoir, drug core, drug supply, drug depot, drug matrix, and/or drug in suspension 114, and an inner cap 116. Outer layer 110 is preferably a permeable layer, that is, the outer layer is permeable to the drug contained within reservoir 114. Cap 116 is positioned at one end of tube 112. Cap 116 is preferably formed of an impermeable material, that is, the cap is 
Ashton ‘682 discloses the administration of an antiedema drug (AED) via an injectable implant which is implanted intravitreally (Abstract, [0002], [0011], [0014], [0074], [0075], claims 1-44, particularly claims 26, 36, 44). Suitable polymers include PVA ([0078]). Example 1 discloses an intraocular implant containing fluocinolone acetonide and PVA ([0090], claim 15). “In a high-release rate formulation, each end was coated with a 10% PVA solution to form a PVA end cap. In a low-release rate formulation, only one end is coated with the 10% PVA solution to form a PVA end cap …” ([0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an injectable sustained release drug delivery device that includes a core containing one or more drugs, the core surrounded by one or more polymer outer layers or “skin,” wherein the skin, the polymer matrix of the drug core, or both may be bioerodible, the outer layer is impermeable to the drug, a near zero-order release for the co-extrusion preparation (drug in a polymer matrix with a 
One of ordinary skill in the art would have been motivated to use the PLGA having a ratio of lactic acid to glycolic acid of 82:18, as taught by Kleiner et al., or the PLGA having a ratio of lactic acid to glycolic acid of 85:15, as taught by Cherif-Cheikh et al., instead of the PLGA taught by Chou et al. because Kleiner et al. (Abstract, [0096], [0008], [0048], claims 1-3 and 7-9) and Cherif-Cheikh et al. ([0067], [0073], Figures 2-6) disclose the use of the specific PLGA in bioerodible implants for the controlled release of drugs. The simple substitution of one known element (PLGA taught by Chou et al.) for another (the PLGA having a ratio of lactic acid to glycolic acid of 82:18, as taught by Kleiner et al., or the PLGA having a ratio of lactic acid to glycolic acid of 85:15, as taught by Cherif-Cheikh et al.) to obtain predictable results. Please see MPEP 2141.
One of ordinary skill in the art would have found it obvious to administer the injectable drug delivery device of Chou et al. based on the intravitreal administration taught by Ashton ‘682 because both references disclose injectable drug delivery et al. – Page 16, line 18; and Ashton ‘682 – [0067] & Example 1 - [0090]). Moreover, one of ordinary skill in the art would have been motivated to combine the teachings of Chou et al. and Ashton ‘682 because Chou et al. disclose that the device may be injected in the vicinity of a patient’s eye as an intraocular injection (Page 5, lines 8-10). It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of an implantable bioerodible drug delivery device comprising a bioerodible drug core comprising a pharmaceutically active agent and polyvinyl alcohol would have been obvious over the injectable sustained release drug delivery device that includes a core containing one or more drugs, the core is surrounded by one or more polymer outer layers, which are referred to as “coatings,” skin,” or “outer layers” (Abstract, claims 1-45 and 58-61, Figure 8), wherein the skin, the polymer matrix of the drug core, or both may be bioerodible (Page 2, lines 25-26), as taught by Chou et al., in view of the core surrounded by polymer coating layers ([0076] and [0078]) as taught by Ashton ‘682.

Regarding instant claim 1, the limitation of the PLGA where lactic acid/glycolic acid is present in a molar ratio ranging from and including 82:18 to 85:15 would have been obvious over the PLGA skin (Figures 3-4 and Page 11, lines 25-30), as taught by Chou et al., in view of the PLGA having an 82:18 L-lactic acid:glycolic acid molar ratio (Abstract, [0096], claims 1-3 and 7-9), as taught by Kleiner et al., and the PLGA having the ratio of lactic acid to glycolic acid of 85:15 ([0064]-[0065], Examples 1-2 – [0138]-[0143], Example 17 – [0164]), as taught by Cherif-Cheikh et al. 
Regarding instant claim 1, the limitation of the at least one delivery port that is permeable to the pharmaceutically active agent would have been obvious over the exposed end, shown at 802 in Figure 8, which is a delivery port, and wherein the exposed end is coated by a permeable layer (Page 2, lines 25-26), as taught by Chou et al. 
Regarding instant claim 1, the limitation of the device which is configured to be injected into the vitreous of an eye would have been obvious over the intravitreally injected implant, as taught by Ashton ‘682 (Abstract, [0002], [0011], [0014], [0074], [0075], claims 1-44, particularly claims 26, 36, 44).
 Regarding instant claims 1, 8-10, and 30, the limitations of the device configured to provide a substantially constant dosing rate of the pharmaceutically active agent for at least a month (instant claim 1), one month to six months (instant claim 8), six months to one year (instant claim 9), one year to three years (instant claim 10), at least two et al., the implant which is suitable for the sustained release of the GnRH analogue for a duration of at least 3 months, preferably for a duration of at least 6 months ([0067], [0073], Figures 2-6), as taught by Cherif-Cheikh et al.; the therapeutically effective amount of the agent released for at least two weeks, one month, two months, three months, 6 months or one year ([0076]), as taught by Ashton et al., as well as the release of the AED over a period of one month ([0010]), at least six months, one year, two years, three years, three and a half years, or four years ([0028], [0057], [0065], [0067], [0076] and claim 9), as taught by Ashton ‘682. 
Regarding instant claim 4, the limitation of the pharmaceutically active agent would have been obvious over the corticosteroids, local anesthetics, antifungal compounds, antiproliferative compounds, etc. (Page 14, line 16 to Page 15, line 5, Page 16, lines 13-28, Page 19, lines 9-12, and Page 27, lines 14-16), as taught by Chou et al. 
Regarding instant claim 5, the limitation of the tubular bioerodible outer member would have been obvious over the cylindrical devices (Page 3, lines 17-20, Page 35, lines 23-26, claim 58 and Figure 8), as taught by Chou et al. 
Regarding instant claim 6, the limitation of each end of the tubular bioerodible outer member comprising a delivery port would have been obvious over the cylindrical devices (Page 3, lines 17-20, Page 35, lines 23-26, claim 58 and Figure 8) and the exposed ends shown at 802 in Figure 8 which are delivery ports (Figure 8), as taught by Chou et al. 
et al. (Page 16, line 18) and by Ashton ‘682 ([0067] & Example 1 - [0090]).
Regarding instant claim 31, the limitation of the device designed to fit through a needle with a gauge of 25 or larger would have been obvious over the co-extruded product suitable for use with a needle ranging in size of about a 30 gauge needle (Page 4, lines 25-28, claims 1 and 25-26). 
Regarding instant claim 32, the limitation of a PVA coating would have been obvious over the PVA coating ([0090]), as taught by Ashton ‘682.
Regarding instant claim 33, the limitation of a polymeric endcap would have been obvious over the PVA endcap ([0090]), as taught by Ashton ‘682.
Regarding instant claim 34, the limitation of at least one delivery port comprising PVA would have been obvious over the PVA included in the intraocular implant tube ([0090]), as taught by Ashton ‘682.
Regarding instant claims 35-36, the limitation of the PVA constituting about 1 to about 20% w/w of the drug core (instant claim 35) and a solution of about 5 to about 15% w/w/ PVA (instant claim 36) would have been obvious over the 10% PVA solution included in the intraocular implant ([0090]), as taught by Ashton ‘682.
Regarding instant claims 37-38, the limitations of heat treatment of the drug core (instant claim 37) and the device (instant claim 38) would have been obvious over the et al.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615